Bronson, J.
(I dissent). I agree with neither the result nor the principle of law applied in this case. It is deemed unnecessary to review or restate the facts otherwise than as stated in the majority opinion. They haA^e been stated rather favorably for the defendants, being draAvn somewhat from the testimony adduced by the defendants. It is sufficient to state that no delinquencies are established or proved as against the natural parents which affect their right, legally, to the custody of their own child. The record fairly shows that both of the contesting parties are equally able and willing to give the child involved a suitable home and suitable care and attention. If any mistake Avas made by the plaintiff before marriage it is now rectified. The child is the legitimate child of the plaintiff and her husband. Comp. Laws 1913, § 4421. The child has not been adopted by the defendants and no proceedings have been taken by them so to do. Fairly, does the evidence shoAv that this poor Norwegian girl, coming from a foreign country, neither understanding nor able to read or write English, without money and without friends, except charitable friends, while in a condition of distress, not *31for her own sake, but for the sake of her child, and for the love that she bore for it, being informed, in a country strange to her, that she could not keep the child and take it with her, signed the written statement mentioned in the majority opinion. That she has ever been solicitous about and has had a real mother’s love for the child is evidenced by her letter written to the maternity hospital soon after her departure therefrom, as well as by all her attempts afterwards to locate the child, and by this proceeding through which she seeks to gain the actual custody of the child. As a matter of law, at the present time, the natural parents of this child have imposed upon them the legal duty to maintain, care for, and educate such child. As a matter of law, as such natural parents they are entitled to the custody and control of such child. Comp. Laws 1913, § 4440. The defendants in this case have no such legal duty imposed upon them; they have no right, as a matter of law, to the custody or control of such child except such as this court, through its opinion, grants, by its fiat, under the doctrine that the welfare of the child is the paramount consideration.
In the abstract, the principle of law stated in the majority opinion, that “in determining the custody of the child the paramount consideration is the child’s welfare,” is founded neither upon good morals nor upon the best interests of civilization when it ignores the legal status and the legal considerations applicable to the child, upon the record, and the natural considerations of parental love and affection which in' a measure is the backbone and basis of our civilization. Truly there is a place and there is a field for the application of this abstract principle of law. It does not mean, however, that in every case that the chancellor’s foot should become the measuring stick by which the custody of a child should be torn and taken away from its natural parents and given to absolute strangers where the law has established no legal right in the strangers to such child, and has established no delinquency or disability óf the natural parents to perform their parental duties. If such be the rule, well might the bright, intelligent child in the humblest home of poor, devoted parents be taken and given to the home, much better provided and with much greater facilities existing, owing to the prominence and wealth of the owners, but strangers to the child, when, in the viewpoint of the chancellor, the best welfare of the child as a future citizen of this state would be subserved. Such applications of equity do vio*32lence to the most tender feelings and sympathies that modern civilization discloses, namely, to the natural love and affection of father and mother for their own child and to the assurance that modern society and civilization has given to them; the assurance that, no matter how humble their home may be, or how little of this world’s possessions they may have, their child, begotten by them, shall remain with them unless by reason of their delinquency the law adjudicates them to be improper persons to longer continue their custody, and unless, further, the law determines that this parental love with which goes the performance of parental duties is absent. The majority opinion relies to a great extent upon the determination made by the trial court and upon the discretion exercised by the trial court. The record discloses that upon the facts, the controversy is not serious, the question is principally one of law. The trial court necessarily was guided by the broad principle of law stated in the case of Re Sidle, 31 N. D. 405, 154 N. W. 277. That case upon principles of right, and of justice, in accordance with the facts in that case, should be criticized, and expressly disapproved. It is to be noted that in the great majority of cases where the principle is applied that the welfare of the child is the paramount consideration, the relations generally concern' the right of father and the right of the mother to the custody of the child, or the right of some immediate relative as against one of the parents in connection with divorce proceedings, or where actual delinquencies are shown on the part of the parents; or in cases where questions arise as between a guardian appointed by the court and the parents. The history of the law in American and English jurisprudence clearly demonstrates that, down through the centuries, the law has guarded zealously the right of the natural parents to the custody of their own children, in the interests of civilization as well as upon principles of right and equity. See 41 L.R.A.(N.S.) 570, and 20 Am. Dec. 330.
Even in the Sidle Case, supra, the contest arose between one claimed by legal adoption and therefore the legal guardian, as against the natural parents. Even in the Hickey Case (cited in the majority opinion) the mother, claiming the child as against the person having possession, was shown to be delinquent, she having remarried, or attempting so to do, while a divorce was pending against her husband, the natural father of the child. In Re Burdick, 91 Neb. 639, 40 L.R.A.(N.S.) 887, 136 *33N. W. 988, cited in tbe majority opinion, tbe natural mother died immediately after tbe birth of tbe child, and tbe father executed a written agreement relinquishing right to the custody and control of the child to a neighbor. Thereafter he remarried and sought to regain the custody of the child. Even in this case the situation can be readily distinguished from the case at bar, where both the natural father and the natural mother are seeking to secure the custody of their own child, where the record discloses lack of intent to permanently abandon the child by its mother or of any abandonment of the maternal love for such child. In other words, the court should always give the custody of the child to the person having legal right thereto, and this legal right should not be interfered with unless the parents so conduct themselves as to render it essential to the safety and welfare of the child in some serious and important aspect either physically, intellectually, or morally, so that it should be removed from their custody. 29 Cyc. 1594. See note in 4 A. R. C. 892.
The judgment, therefore, in any event should be reversed, either absolutely, or for purposes of a-new trial to take additional testimony with respect to any existing legal reasons that might be adduced why the natural parents should not have the custody of their own child.